DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant’s election without traverse of Group I (claims 1-6) in the reply filed on 5/4/2022 is acknowledged.

Claim 7 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/4/2022.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “curvature” in claim 2 is used by the claim to mean “a certain change in slope of the cross section of the film member,” while the accepted meaning is “that units are necessary to specifically point out and distinguish the curvature.”  While Applicant’s specification defines curvature in terms of a length / distance unit, one of ordinary skill in the art would understand curvature as an angle per distance unit.  Applicant appears to mean the radius of curvature rather than strict curvature.
The term is indefinite because the specification does not clearly redefine the term.
Claim 2 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the units on the radius of curvature of the cross-section of the film member.
For the purposes of compact prosecution, Examiner has interpreted that any radius of curvature units are sufficient to read on the curvature of the curve being from 0.1-1 as recited in claim 2.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Houjou (US 2008/0143785).

Regarding claim 1, Houjou discloses: a liquid discharge head (see inkjet image forming apparatus of title) comprising: a film member (see ink-repelling film 160 of [0096]); and a displacement member (see nozzle ejection port of [0099]) configured to displace a portion of the film member to discharge the liquid from the discharge hole (See nozzle hole 151 of [0099]), wherein an edge (any edge can be the edge, see Fig. 4) of the film member has a curve in a cross section of the film member (see curved surface of [0096]); and a surface of the film member includes a passive film (see ink-repelling film 160, Id).

Regarding claim 4, Houjou discloses: wherein a material of the film member is stainless steel.

Regarding claim 5, Houjou is interpreted as capable of processing a liquid with particles.  See MPEP 2115 regarding the article worked upon as an intended use recitation and not getting patentable weight in an apparatus / product claim.

Regarding claim 6, Houjou discloses: the liquid discharge apparatus comprising the liquid discharge head according to claim 1. 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Houjou (US 2008/0143785).

Regarding claim 2, Houjou discloses: wherein the curvature has a radius of curvature of < 1 micron ([0096]).  The range of Houjou is an overlapping range to the claimed range.  See MPEP 2144.05(I) regarding the obviousness of similar, approaching, overlapping ranges, amounts and proportions.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Houjou (US 2008/0143785) and further in view of Hirata (US 2019/0143692).

Regarding claim 3, Houjou discloses: wherein the nozzle hold / plate an be made of stainless steel ([0094]).
Houjou does not disclose: wherein the surface roughness of the film member forming the discharge hole has a surface roughness of 100 nm or less.
In the same field of endeavor of nozzle designs as Houjou and Applicant’s claims (see title, abs), Hirata discloses: wherein the metal substrate outlet edge is a stainless steel of roughness from 0.001 to .1 microns.  This is an overlapping range to the claimed range with an overlapping endpoint (.001 microns is 100 nm).  See MPEP 2144.05(I) regarding the obviousness of similar, overlapping and approaching ranges, amounts and proportions.
To select the stainless-steel roughness of Hirata in the additive manufacturing head / nozzle of Houjou had the benefit that it allowed for the improvement of the ease of polishing ([0095]) and allowed for ejection quality to be maintained at low operating / manufacturing costs ([0096]), which was desirable in Houjou.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the surface roughness of Hirata with the additive manufacturing head / nozzle of Houjou to arrive at the claimed invention before the effective filing date because doing so allowed for ejection quality to be maintained at low manufacturing costs, which was desirable in Houjou.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOE DEL SOLE can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUY F MONGELLI/Patent Examiner, Art Unit 1743